

Exhibit 10.90
 
AMENDED AND RESTATED
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is made and entered into as of June
1, 2002 (the “Effective Date”), and amended February 23, 2004, June 16, 2005,
June 28, 2006, and December 26, 2007, by and between Robert E. Mellor
(“Executive”), and Building Materials Holding Corporation, a Delaware
corporation (the “Company”).
 
This Agreement is further amended and restated on February 19, 2008, in order to
extend the term of the Agreement and to make certain other changes, all as set
forth herein as follows:
 
WITNESSETH
 
WHEREAS, Executive is currently employed by the Company as its Chairman and
Chief Executive Officer;
 
WHEREAS, Executive participates in the Severance Plan for Certain Executive
Officers, Senior Management and Key Employees of the Company and its
Subsidiaries, as amended from time to time (the “Severance Plan”); and
 
WHEREAS, the Company wishes to extend the duration of Executive's services and
further clarify the terms and conditions of his employment by entering into this
Agreement with Executive and Executive is willing to commit his services to the
Company, on the terms and conditions set forth below.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, Executive and the Company hereto agree as follows:
 

1.
Term

 
This Agreement commenced on the Effective Date, and shall continue in effect for
a period ending December 31, 2010, or, if this Agreement is extended, such later
date as mutually agreed upon (the “Employment Term”).
 

2.
Employment

 
2.1 Engagement. The Company hereby employs Executive and Executive hereby agrees
to be employed by the Company, subject to the terms and conditions herein set
forth. During the Employment Term, Executive shall be employed as Chairman and
Chief Executive Officer of the Company, and shall be responsible for the duties
normally and customarily attendant to such offices. Executive shall render such
other services and duties of an executive nature consistent with the duties of a
senior executive officer of the Company as may from time to time be designated
by the Board of Directors (the “Board”).
 
2.2 Exclusive Employment. During the Employment Term, Executive shall devote his
full business time to his duties and responsibilities set forth in Section 2.1.
Without limiting the generality of the foregoing, Executive shall not, without
the prior written approval of the Board, during the Employment Term, render
services of a business, professional or commercial nature to any other person,
firm or corporation, whether for compensation or otherwise, except that
Executive may engage in civic, philanthropic and community service activities so
long as such activities do not materially interfere with Executive’s ability to
comply with this Agreement and are not otherwise in conflict with the policies
or interest of the Company, and Executive may serve on the board of directors of
two companies without Company approval.
 
 
1

--------------------------------------------------------------------------------

 
 

3.
Compensation and General Benefits

 
3.1 Base Salary. During the term of this Agreement, the Company shall pay
Executive a base salary in an annualized amount equal to eight hundred fifty
thousand dollars ($850,000) (“Base Salary”) payable pro rata on the Company's
regular payday, and subject to adjustment as hereinafter provided.
 
3.2 Salary Reviews. Executive's Base Salary shall be reviewed annually by the
Compensation Committee of the Board for the purpose of considering increases
thereof. In conducting this review, the Compensation Committee of the Board
shall consider appropriate factors, including, without limitation, Executive's
performance, the Company's financial condition and compensation afforded to
senior executives of comparable corporations. The Base Salary shall not be
decreased without the written consent of Executive.
 
3.3 Bonus.
 
(a) During the Employment Term, in addition to the Base Salary provided by
Section 3.1, Executive will participate in the Company's Annual CEO Incentive
Plan (the “Annual Bonus Plan”), pursuant to which Executive shall be eligible to
receive additional incentive compensation on an annual basis based upon meeting
targeted objectives as determined annually by the Compensation Committee of the
Board. The range of the annual base bonus shall be 0% to 200% of Base Salary
with the base bonus set at 100% of Base Salary if Executive meets the targeted
objectives.
 
(b) During the Employment Term, in addition to the Base Salary and Annual Bonus
Plan, Executive shall participate in the Company's Long-Term Incentive Plan (the
“LTIP”) pursuant to which Executive shall be eligible to receive additional
incentive compensation under the LTIP of from 0% to 160% of Base Salary based
upon meeting targeted objectives determined for each three-year period in the
LTIP and in accordance with its terms, with such participation set at 80% of
Base Salary if the targeted objectives under the LTIP are met. Payments of
awards under the LTIP shall be made in accordance with the terms set forth in
the LTIP as amended from time to time.
 
3.4 Vacation. Executive shall be entitled to four weeks paid vacation in any
fiscal year during the Employment Term in accordance with Company vacation and
leave policies. Vacation time shall be planned and taken consistent with
Executive's duties and obligations hereunder.
 
3.5 Other Benefits. During the Employment Term, Executive (and his spouse and
dependents) shall be entitled to participate in the Company's executive
perquisite plan, supplemental retirement plan, liability insurance, life
insurance, disability insurance, dental insurance, hospitalization insurance,
medical, accident, and other employee benefit plans from time to time adopted by
the Company. The Company shall have the right to change insurance carriers and
benefit plans as may be appropriate in light of future market conditions and
shall have the right to purchase individual policies covering Executive if
necessary.
 
 
2

--------------------------------------------------------------------------------

 
 
3.6 Stock Incentive Plans. Executive shall also be eligible to receive
additional incentive compensation in the form of stock option or restricted
stock grants. Review for any such grant shall be concurrent with Executive's
annual salary review and shall be in the sole discretion of the Compensation
Committee of the Board. For the avoidance of any doubt, the vesting of any stock
option or restricted stock grant shall be governed by the award agreement
pursuant to which such stock option or restricted stock grant was granted.
 
3.7 Reimbursement of Expenses. Upon submission of appropriate documentation in
accordance with Company policy, the Company will promptly reimburse Executive
for all reasonable business expenses incurred by Executive in pursuing the
business of the Company, including, without limitation, expenditures for
entertainment and travel.
 

4.
Confidential Information

 
During the term of this Agreement and forever thereafter, Executive agrees to
keep confidential all information provided by the Company, excepting any such
information as is already known to the public, and including any such
information and material relating to any customer, vendor, licensor, licensee,
or other party transacting business with the Company, and not to release, use,
or disclose the same, except with the prior written permission of the Company
(collectively, “Confidential Information”). Executive further covenants and
agrees that every document, computer disk, computer software program, notation,
record, diary, memorandum, development, investigation, or the like, and any
method or manner of doing business, of the Company (or containing any
Confidential Information) made or acquired by Executive during his employment,
is and shall be the sole and exclusive property of the Company.
 

5.
Covenants of Executive.

 
5.1 Non-Compete. Executive agrees that, during the Employment Term he will not,
directly or indirectly, engage in any business or activity competitive with the
business activities of the Company. The foregoing shall not apply to passive
investments by Executive of up to 5% of the outstanding stock of any publicly
traded company or to service by Executive on boards of directors of companies as
permitted under this Agreement, regardless of whether such company competes with
the Company.
 
5.2 Solicitation of Employees. During the Employment Term and for a period of
one year following a termination of employment for any reason, he shall not,
directly or indirectly, individually, or together through any other person,
firm, corporation or entity, solicit, recruit or encourage any employee of the
Company to leave his or her employment with the Company and/or accept a position
with another company, provided, however, that general solicitations not targeted
to Company employees shall not be deemed to violate this Section 5.2.
 
 
3

--------------------------------------------------------------------------------

 
 
5.3 Solicitation of Customers and Suppliers. Executive agrees that, during the
Employment Term and for a period of one year following a termination of
employment for any reason, he shall not, directly or indirectly, individually,
or together through any other person, firm, corporation or entity, use
Confidential Information to (i) solicit the business of any material customers
of or suppliers to the Company, or (ii) discourage any person or entity which is
a customer of the Company from continuing its existing business or contractual
relationship with the Company.
 
5.4 Compliance with Company Policies. Executive agrees that, during the
Employment Term, he shall comply with the Company's employee manual and other
policies and procedures reasonably established by the Company from time to time
concerning matters such as management, supervision, recruiting, diversity, and
sexual harassment.
 
5.5 Cooperation. For a period of one year following his termination of
employment under this Agreement, Executive shall, upon Company’s reasonable
request and in good faith and with his best efforts, subject to his reasonable
availability, cooperate and assist Company in any dispute, controversy, or
litigation in which Company may be involved and with respect to which Executive
obtained knowledge while employed by the Company or any of its affiliates,
successors, or assigns, including, but not limited to, his participation in any
court or arbitration proceedings, giving of testimony, signing of affidavits, or
such other personal cooperation as counsel for the Company shall request. Any
such activities shall be scheduled, to the extent reasonably possible, to
accommodate Executive’s business and personal obligations at the time. The
Company shall pay Executive’s reasonable travel and incidental out-of-pocket
expenses incurred in connection with any such cooperation, as well as the
reasonable costs of an attorney Executive engages to advise him in connection
with the foregoing.
 
5.6 Return of Business Records and Equipment. Upon termination of Executive's
employment hereunder, Executive shall promptly return to the Company: (i) all
documents, records, procedures, books, notebooks, and any other documentation in
any form whatsoever, including but not limited to written, audio, video or
electronic, containing any information pertaining to the Company which includes
confidential information, including any and all copies of such documentation
then in Executive's possession or control regardless of whether such
documentation was prepared or compiled by Executive, Company, other employees of
the Company, representatives, agents, or independent contractors, and (ii) all
equipment or tangible personal property entrusted to Executive by the Company.
Executive acknowledges that all such documentation, copies of such
documentation, equipment, and tangible personal property are and shall at all
times remain the sole and exclusive property of the Company.
 

6.
Covenants of the Company

 
6.1 Indemnification. In the event Executive is made, or threatened to be made, a
party to any legal action or proceeding, by reason of the fact that Executive is
or was an employee, director or officer of the Company or serves or served any
other entity in any capacity at the Company's request, Executive shall be
indemnified by the Company, and the Company shall pay Executive's related
expenses when and as incurred, including but not limited to attorney fees, all
to the fullest extent permitted by law.
 
 
4

--------------------------------------------------------------------------------

 
 
6.2 Change in Control. During the Employment Term, the Company shall continue in
full force and effect with respect to Executive, the Severance Plan (or an
applicable successor plan), as amended from time to time in accordance with the
terms thereof. The Severance Plan shall control the compensation and benefits to
be received by Executive in the event of a Change in Control (as defined in the
Severance Plan). For the avoidance of any doubt, the vesting of any stock option
or restricted stock grant shall be governed by the award agreement pursuant to
which such stock option or restricted stock grant was granted.
 
6.3 Supplemental Retirement Program. The Company shall establish for Executive
and make contributions to fund an additional defined contribution supplemental
retirement program (the “SRIP”), designed to provide Executive with a retirement
annuity, at age 65, in an amount, taken together with other pension, retirement
and social security benefits to which Executive may be entitled at age 65, equal
to the greater of: (i) 35% of his average compensation from Base Salary and
Annual Bonus for the three years prior to Executive reaching age 65, or (ii) 40%
of his average compensation from Base Salary and Annual Bonus for the three
years prior to December 31, 2010 (which average shall in no event be less than
his average compensation from Base Salary and Annual Bonus for the three years
prior to Executive reaching age 65). The SRIP shall be based on the assumptions
set forth on Schedule 1 to this Agreement. The annual contribution shall be
calculated each year, and Executive acknowledges that the amount of the
contribution will likely be different from the amounts shown in Schedule 1.
Executive further acknowledges that the contribution will vary based on the
performance of the Company and whether Executive meets or exceeds targeted bonus
levels under the Annual Bonus Plan. LTIP participation shall not be included in
calculating average compensation above.
 

7.
Compensation and Benefits Upon Termination.

 
7.1 Termination Upon Death. If Executive dies prior to the expiration of the
Employment Term, the Company shall pay to Executive's estate, or other
designated beneficiary(s) as shown in the records of the Company, any earned but
unpaid Base Salary, a pro-rata amount of the annual bonus that Executive would
be eligible to receive under the Company's Annual Bonus Plan for the year in
which Executive's death occurs, LTIP benefits in accordance with the terms of
the LTIP, accrued benefits under the SRIP and any other benefits that Executive
is entitled to receive as of the Date of Termination under applicable benefit
plans of the Company, less standard withholdings for tax and social security
purposes. Except as required by law, after the Date of Termination, the Company
shall have no obligation to make any other payment, including severance or other
compensation, of any kind to Executive’s estate upon a termination of employment
by death.
 
7.2 Termination Upon Disability. The Company may terminate Executive's
employment in the event Executive suffers a Disability. In the event that
Executive's employment is terminated pursuant to this Section 7.2, Executive
shall receive payment for any earned and unpaid Base Salary, a pro-rata amount
of the annual bonus that Executive would be eligible to receive under the
Company's Annual Bonus Plan for the year in which such termination occurs, LTIP
benefits in accordance with the terms of the LTIP, accrued benefits under the
SRIP, and any other benefits that Executive is then entitled to receive under
applicable benefit plans of the Company, less standard withholdings for tax and
social security purposes. Except as required by law, after the Date of
Termination, no other compensation of any kind or severance or other payment of
any kind or payment in lieu of notice shall be payable by the Company to
Executive upon a termination of employment for Disability.
 
 
5

--------------------------------------------------------------------------------

 
 
7.3 Voluntary Termination. Executive may voluntarily terminate his employment
with the Company at any time upon 90 days' prior written notice. The Company may
accelerate the termination of Executive's employment and the right to any
further compensation to a date prior to the 90th day upon written notice thereof
being delivered to Executive by the Company. In the event that Executive's
employment is terminated under this Section 7.3, Executive shall receive payment
for any earned and unpaid Base Salary, and benefits the Executive is entitled to
receive under the employee benefit plans of the Company, but excluding bonuses
otherwise payable under the Company's Annual Bonus Plan, less standard
withholdings for tax and social security purposes, through the Date of
Termination. Except as required by law, after the Date of Termination the
Company shall have no further obligation to pay any compensation of any kind or
severance payment of any kind nor to make any further payment in lieu of notice
to Executive.
 
7.4 Termination for Cause. The Board may terminate Executive's employment with
the Company at any time for Cause. In the event that Executive's employment is
terminated under this Section 7.4, Executive shall receive payment for all
earned but unpaid Base Salary, and benefits the Executive is then entitled to
receive under the employee benefit plans of the Company, but excluding bonuses
otherwise payable under the Company's Annual Bonus Plan, less standard
withholdings for tax and social security purposes, through the Date of
Termination. Except as required by law, after the Date of Termination the
Company shall have no further obligation to pay any severance or compensation of
any kind nor to make any payment in lieu of notice to Executive. Except as
required by law, all benefits provided by the Company to Executive under this
Agreement or otherwise shall cease as of the Date of Termination.
 
7.5 Termination Without Cause. The Company may, at any time and without prior
written notice, terminate Executive without Cause. In the event that Executive's
employment with the Company is terminated without Cause, Executive shall receive
payment for all earned but unpaid Base Salary, and benefits the Executive is
then entitled to receive under benefit plans of the Company, if any, less
standard withholdings for tax and social security purposes, through the Date of
Termination. In addition, provided that Executive executes a release of claims
against the Company (in a form reasonably satisfactory to the Company) and such
release becomes effective, Executive shall receive (i) within 75 days payment in
a lump sum of an amount equal to the then current Base Salary through December
31, 2010; (ii) payment of the amount of the Annual Bonus that Executive would be
eligible to receive under the Company's Bonus Plan for the year in which the
termination occurs; (iii) payment of amounts accrued under the LTIP in
accordance with the terms of the LTIP; (iv) assuming Executive is eligible and
elects COBRA, payment on Executive's behalf of monthly continuation premiums for
health insurance under Federal or State COBRA for a period of 18 months
following the Date of Termination; (v) acceleration of the vesting of a portion
of any unvested stock options in the amount that would have become vested on or
before December 31, 2010; (vi) payment to Executive’s account under the SRIP of
the annual contribution to the SRIP for the calendar year in which the
termination occurs; and (vii) payment of an additional contribution to the SRIP
in an amount necessary to ensure that the anticipated target benefit provided to
Executive under the SRIP (i.e. the greater of 35% of his average compensation
from Base Salary and Annual Bonus for the three years prior to Executive
reaching age 65 or 40% of his average compensation from Base Salary and Annual
Bonus for the last three years prior to December 31, 2010 (which average
compensation shall in no event be less than his average compensation from Base
Salary and Annual Bonus for the three years prior to Executive reaching age 65))
is fully funded as of the date of such termination. No other compensation of any
kind or severance or other payment of any kind shall be payable by the Company
to Executive after such Date of Termination. Except as specifically provided in
this Section 7.5 and except as required by law, all benefits provided by the
Company to Executive under this Agreement or otherwise shall cease as of the
Date of Termination.
 
 
6

--------------------------------------------------------------------------------

 
 
7.6 Termination for Good Reason. Notwithstanding anything in this Section 7 to
the contrary, Executive may voluntarily terminate his employment with the
Company and receive the benefits detailed in Section 7.5 (as if there had been a
termination by the Company without Cause) upon or within 180 days following the
occurrence of an event constituting Good Reason, subject to, as applicable,
Executive’s execution of the effective release of claims described in Section
7.5.
 
7.7 Termination Following a Change in Control. If the employment of Executive is
terminated within the period commencing 3 months prior to a Change in Control
and ending 3 years following a Change in Control, the provisions of this Section
7 shall not apply and all payments shall be made in accordance with the
provisions of the Severance Plan, except that in the event such termination
occurs as a result of a termination of employment by the Company without Cause
or by Executive for Good Reason, provided that Executive executes a release of
claims against the Company (in a form reasonably satisfactory to the Company)
and such release becomes effective, Executive shall also be entitled to
(i) payment of the annual contribution to the SRIP for the calendar year in
which the termination occurs and (ii) payment of an additional contribution to
the SRIP in an amount necessary to ensure that the anticipated target benefit
provided to Executive under the SRIP (i.e. the greater of 35% of his average
compensation from Base Salary and Annual Bonus for the three years prior to
Executive reaching age 65 or 40% of his average compensation from Base Salary
and Annual Bonus for the last three years prior to December 31, 2010 (which
average compensation shall in no event be less than his average compensation
from Base Salary and Annual Bonus for the three years prior to Executive
reaching age 65)) is fully funded as of the date of such termination. For the
avoidance of any doubt, the vesting of any stock option or restricted stock
grant shall be governed by the award agreement pursuant to which such stock
option or restricted stock grant was granted.
 
7.8 Certain Definitions. For purposes of this Agreement, the following term
shall have the meanings set forth below.
 
(a) “Cause” shall mean that Executive shall: (i) commit an act of fraud,
embezzlement or misappropriation involving the Company; (ii) be convicted by a
court of competent jurisdiction of, or enter a plea of guilty of no contest to,
any felony involving moral turpitude or dishonesty; (iii) commit an act, or fail
to commit an act, involving the Company which amounts to, or with the passage of
time would amount to, willful misconduct, gross negligence or a breach of this
Agreement and which results or will result in material harm to the Company, if
such act is not corrected within 30 days following receipt written notice
thereof from the Company; or (iv) willfully fail to perform the responsibilities
and duties specified herein for a period of 30 days following receipt of written
notice from the Company which specifically describes past instances of willful
failure of performance; provided that in the case of (iv) above, during the
30-day period following receipt of such notice, Executive shall be given the
opportunity to take reasonable steps to cure any such claimed past failure of
performance; provided, however, that Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board at a meeting of
the Board called and held for the purpose (after reasonable notice to Executive
and an opportunity for Executive, together with Executive 's counsel, to be
heard before the Board), finding that in the good faith opinion of the Board
Executive was guilty of the conduct set forth above and specifying the
particulars thereof in detail. Notwithstanding the foregoing, Executive shall
have the right to contest his termination for Cause (for purposes of this
Agreement) by arbitration in accordance with the provisions of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
(b) “Date of Termination” shall mean (i) if Executive is terminated by the
Company for Disability, thirty (30) days after written notice of such
termination is given to Executive (provided that Executive shall not have
returned to the performance of his duties on a full-time basis during such
30-day period); (ii) if Executive's employment is terminated by the Company for
any other reason, the date on which a written notice of termination is given,
provided that, in the case of a termination for Cause, Executive shall not have
cured the matter or matters stated in the notice of termination within the
30-day notice period provided in Section 7.8(a) above; (iii) if Executive
terminates employment for Good Reason, the date of Executive's resignation,
provided that the notice and cure provisions in Section 7.8(d) have been
complied with; (iv) if Executive terminates employment for other than Good
Reason, the date specified in Executive's notice in compliance with Section 7.3;
or (v) in the event of Executive's death, the date of death.
 
(c) “Disability” shall mean a physical or mental disability that renders
Executive unable, as determined in good faith by a licensed physician, to
perform the essential functions of his position, even with reasonable
accommodation, for 180 days within any 12-month period. The Company and
Executive or his legal representative shall use their best efforts to agree on
the physician to determine disability. If they cannot agree within ten (10) days
after the first party makes a written proposal stating the name of a physician,
then the other party shall select a physician within 10 days and within 10 days
thereafter the two physicians shall select a third physician. All such
physicians must be board certified in the medical area giving rise to the
alleged disability. The determination of the third physician shall be final and
binding. If one party fails to select a physician within the 10-day period, the
physician named by the other party shall make the determination of disability.

 
8

--------------------------------------------------------------------------------

 
 
(d) “Good Reason” shall mean Executive's resignation from employment within 180
days after the occurrence of one of the following events enumerated in this
Section 7.8(d) without Executive’s express written consent, provided, however,
that Executive must provide written notice to the Company within ninety (90)
days after the occurrence of the event allegedly constituting Good Reason, and
the Company shall have thirty (30) days after such notice is given to cure:
 
(i) a change of Executive's title as Chairman and Chief Executive Officer or a
material reduction in Executive's responsibilities or the assignment to
Executive by the Company of duties inconsistent with his position as Chairman
and Chief Executive Officer;
 
(ii) a material reduction in his Base Salary or target bonus opportunity under
the Annual Bonus Plan or a material reduction in the benefits provided under
other employee benefit plans described in this Agreement;
 
(iii) a relocation to any place more than twenty-five (25) miles from the office
regularly occupied by Executive, except for reasonably required travel by
Executive on the Company's business;
 
(iv) any material breach by the Company of any provision of this Agreement or
any other material agreement between the Company or any subsidiary and
Executive; or
 
(v) the failure by the Company or by any successor or assign of the Company
(whether by operation of law or otherwise, including any surviving company in a
merger or similar transaction involving the Company), within ten business days
following a Change in Control, to deliver to Executive an agreement expressly
reaffirming its obligations under or agreeing to assume and comply with the
obligations of the Company under this Agreement.
 
7.9 Code Section 409A. Notwithstanding anything herein to the contrary, to the
extent that the Board determines, in its sole discretion, (a) at the time of
Executive’s termination of employment with the Company, he is a “specified
employee” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and (b) that any payment or benefit to be provided under
Section 7 to or for the benefit of Executive would be subject to the additional
tax imposed under Section 409A(a)(1)(B) of the Code or a successor or comparable
provision if paid at the time such payments and benefits are otherwise required
under this Agreement, the commencement of such payments and/or benefits shall be
delayed until the earlier of (i) the date that is six months following the Date
of Termination or (ii) the date of Executive's death; provided, however, that an
amount equal to the lesser of two times (x) annual compensation or (y) the limit
under Code Section 401(a)(17) shall not be subject to the delay described in the
previous clause and instead shall be paid out as otherwise scheduled.


8.         Warranties and Representations. Executive hereby represents and
warrants to the Company that he is not now under any obligation of a contractual
or quasi-contractual nature known to him that is inconsistent or in conflict
with this Agreement or that would prevent, limit or impair the performance by
Executive of his obligations hereunder; and has been or has had the opportunity
to be represented by legal counsel in the preparation, negotiation, execution
and delivery of this Agreement and understands fully the terms and provisions
hereof.
 
 
9

--------------------------------------------------------------------------------

 
 

9.
Notices

 
All notices required or permitted to be given by either party hereunder shall be
in writing and shall be deemed sufficiently given if mailed by registered or
certified mail, or personally delivered to the party entitled thereto at the
address stated below, or to such changed address as the addressee may have given
by a similar notice:
 
To the Company:
Building Materials Holding Corporation
Four Embarcadero Center, Suite 3200
San Francisco, California 94111
Attn: Chairman of the Compensation Committee
Fax: (415) 627-9119
   
With a Copy to:
Building Materials Holding Corporation
720 Park Blvd., Suite 200
P.O. Box 7006
Boise, Idaho, 83707
Fax: (208) 331-4477
Attention: Paul Street, Esq.
   
To Executive:
Robert E. Mellor
Building Materials Holding Corporation
Four Embarcadero Center, Suite 3200
San Francisco, California 94111
Telecopier: (415) 627-9119

 

10.
General Provisions

 
10.1 Waiver. No waiver by any party hereto of any failure of any other party to
keep or perform any covenant or condition of this Agreement shall be deemed to
be a waiver of any preceding or succeeding breach of the same, or any other
covenant or condition.
 
10.2 Amendments. No provision of this Agreement may be amended, modified or
waived unless such amendment, modification or waiver shall be agreed to in
writing and signed by Executive and a duly authorized officer of the Company.
 
10.3 Severability. The provisions of this Agreement are severable and in the
event that a court of competent jurisdiction determines that any provision of
this Agreement is in violation of any law or public policy, in whole or in part,
only the portions of this Agreement that violate such law or public policy shall
be stricken. All portions of this Agreement that do not violate any statute or
public policy shall not be affected thereby and shall continue in full force and
effect. Further, any court order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the parties under this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
10.4 Assignment. No right to or interest in any payments shall be assignable by
either party; provided; however, that this provision shall not preclude
Executive from designating one or more beneficiaries to receive any amount that
may be payable after his death and shall not preclude his executor or
administrator from assigning any right hereunder to the person or persons
entitled hereto. Further, the Company may assign this Agreement: (a) to an
affiliate so long as such affiliate assumes the Company's obligations hereunder,
or (b) in connection with a merger or consolidation involving the Company or a
sale of substantially all its assets or shares to the surviving corporation or
purchaser as the case may be so long as such assignee assumes the Company's
obligations hereunder.
 
10.5 Successors and Assigns. This Agreement and the obligations of the Company
and Executive hereunder shall be binding upon and shall be assumed by their
respective successors including, without limitation, any corporation or
corporations acquiring the Company, whether by merger, consolidation, sale or
otherwise.
 
10.6 Governing Law. The validity, interpretation, performance, and enforcement
of this Agreement shall be governed by the laws of the State of California
without regard to the principles of conflict of laws thereof.
 
10.7 Attorney's Fees and Costs. If any action at law or in equity is necessary
to enforce or interpret the terms of this Agreement, the prevailing party shall
be entitled to reasonable attorneys' fees, costs, and necessary disbursements in
addition to any other relief to which that party may be entitled. This provision
shall be construed as applicable to the entire contract.
 
10.8 No Representation. No officer, employee or representative of the Company
has any authority to make any representation or promise in connection with this
Agreement or the subject matter hereto which is not contained herein, and
Executive agrees that he has not executed this Agreement in reliance upon any
such representation or promise.
 
10.9 Interpretation of Agreement. Each of the parties has been represented by
counsel in the negotiation and preparation of this Agreement. The parties agree
that this Agreement is to be construed as jointly drafted. Accordingly, this
Agreement will be construed according to the fair meaning of its language, and
the rule of construction that ambiguities are to be resolved against the
drafting party will not be employed in the interpretation of this Agreement.
 
10.10 Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
10.11 Entire Agreement. This document constitutes the entire understanding and
Agreement of the parties with respect to the subject matter of this Agreement,
and any and all prior agreements, understandings and representations are hereby
terminated and cancelled in their entirety and are of no further force or
effect.
 
 
11

--------------------------------------------------------------------------------

 
 
10.12 Counterparts. This Agreement may be executed in two or more counterparts
with the same effect as if the signatures to all such counterparts was upon the
same instrument, and all such counterparts shall constitute but one instrument.
 
10.13 No Mitigation of Damages. Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise, nor shall the amount of any payment
provided for under this Agreement be reduced by any compensation earned by
Executive as a result of employment by another employer or by retirement
benefits after the Date of Termination, except as specifically provided
hereunder. The provisions of this Agreement, and any payment provided for
hereunder, shall not reduce any amounts otherwise payable, or in any way
diminish the Executive's then existing rights, or rights which would accrue
solely as a result of the passage of time, under any Company benefit plan or
other contract, plan or arrangement.
 
10.14 Dispute Resolution and Binding Arbitration. Executive and the Company
agree that in the event a dispute arises concerning or relating to Executive's
employment with the Company, or any termination therefrom, such dispute shall be
submitted to binding arbitration in accordance with the employment arbitration
rules of Judicial Arbitration and Mediation Services (“JAMS”) by a single
impartial arbitrator experienced in employment law selected as follows: if the
Company and Executive are unable to agree upon an impartial arbitrator within
ten (10) days of a request for arbitration, the parties shall request a panel of
employment arbitrators from JAMS and alternatively strike names until a single
arbitrator remains. The arbitration shall take place in San Francisco,
California, and both Executive and the Company agree to submit to the
jurisdiction of the arbitrator selected in accordance with JAMS' rules and
procedures. Executive and the Company further agree that arbitration as provided
for in this section will be the exclusive and binding remedy for any such
dispute and will be used instead of any court action, which is hereby expressly
waived, except for any request by either party hereto for temporary or
preliminary injunctive relief pending arbitration in accordance with applicable
law, or an administrative claim with an administrative agency. The parties
further agree that the award of the arbitrator shall be final and binding on
both parties. The arbitrator shall have discretion to award monetary and other
damages, or no damages, and to fashion such other relief as the arbitrator deems
appropriate. The Company will be responsible for paying any filing fees and
costs of the arbitration proceeding itself (for example, arbitrators' fees,
conference room, transcripts), but each party shall be responsible for its own
attorneys' fees. THE COMPANY AND EXECUTIVE ACKNOWLEDGE AND AGREE THAT BY
AGREEING TO ARBITRATE, THEY ARE WAIVING ANY RIGHT TO BRING AN ACTION AGAINST THE
OTHER IN A COURT OF LAW, EITHER STATE OR FEDERAL, AND ARE WAIVING THE RIGHT TO
HAVE CLAIMS AND DAMAGES, IF ANY, DETERMINED BY A JURY.
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth below.



                    
 
BUILDING MATERIALS HOLDING CORPORATION
Robert E. Mellor
 
 
 
 
 
 
By:
            
 
 
 
Title:
            
Date:
             
 
Date:
                  

 
 
13

--------------------------------------------------------------------------------

 
 
[ex1090x1x1.jpg]


--------------------------------------------------------------------------------